Opinion issued May 6, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-21-00126-CV
                           ———————————
             BUDGET RENT A CAR SYSTEM, LLC, Appellant
                                       V.
                         KANDI ELLIOTT, Appellee


                  On Appeal from the County Court at Law
                        Washington County, Texas
                      Trial Court Case No. 2019-095


                         MEMORANDUM OPINION

      Appellant, Budget Rent a Car System, LLC, has neither paid the required fees

nor established indigence for purposes of appellate costs. See TEX. R. APP. P. 5,

20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041; Order,

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellants have not paid or made arrangements to

pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified that this appeal was subject to dismissal, appellant responded that it did not

intend to pursue the appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                          2